EXHIBIT 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (“Agreement”) is made effective as of the first date
on which all Parties hereto have executed the Agreement (“the Effective Date”),
by and among Kara Technology Incorporated (“KT,” or “Seller”), Salim Kara (“Mr.
Kara”) and Stamps.com Inc. (”Stamps.com” or “Buyer”).  KT and Mr. Kara
(collectively, “Kara”), on the one hand, and Stamps.com, on the other, are each
referred to in this Agreement as a “Party.”
 
A.           On October 22, 2004, KT filed a Complaint against Stamps.com in the
United States District Court for the Southern District of New York Case No.
04-CV-8364 (LMM) alleging causes of action for (1) Infringement of United States
Patent No. 6,505,179  (“the ‘179 Patent”), (2) Infringement of United States
Patent No. 6,735,575 (“the ‘575 Patent”), (3) Misappropriation and Misuse of
Trade Secrets, (4) Breach of Contract, (5) Unfair Competition, and (6) Unjust
Enrichment.  On November 29, 2004, Stamps.com filed its Answer and
Counterclaims, alleging counterclaims for (1) Declaratory Judgment of
Noninfringement of the ‘179 Patent and the ‘575 Patent and (2) Declaratory
Judgment of Patent Invalidity and Unenforceability of the ‘179 Patent and the
‘575 Patent.  On January 7, 2005, Stamps.com filed its First Amended Answer and
Counterclaims, alleging counterclaims for (1) Declaratory Judgment of
Noninfringement of the ‘179 Patent and the ‘575 Patent, (2) Declaratory Judgment
of Patent Invalidity of the ‘179 Patent and the ‘575 Patent, and (3) Declaratory
Judgment of Unenforceability of the ‘179 Patent and the ‘575 Patent.  On
February 8, 2005, the case was transferred to the United States District Court
for the Central District of California, Case No. CV 05-1890 CBM (SSx).  This
dispute, including but not limited to those facts set forth in KT’s complaint
and Stamps.com’s counterclaims, shall hereinafter collectively be referred to as
“the Litigation.”
 
B.           By entering into this Agreement, the Parties seek and intend to
fully, completely, and finally resolve, terminate, and settle all disputes,
claims and actions which they assert or could assert against each other, arising
from the facts alleged in the Litigation, including those claims which were
actually asserted or which could have been asserted from the beginning of time
to the date of execution of this Agreement.
 
WHEREFORE, for good and valuable consideration of the declarations, promises,
covenants and representations set forth below, the receipt and adequacy of which
are hereby acknowledged, the Parties hereby agree as follows:
 
1.           Payment
 
1.1 Stamps.com shall, within seven (7) days of the execution of this Agreement:
(i) pay $5,100,000 (being allocated $4,225,000 to KT and $875,000 to Mr. Kara)
in consideration of the settlement, releases, and covenants received by
Stamps.com herein, (ii) pay $400,000 to KT in consideration of the assignment of
the IP Assets recited in section 3, and (iii) grant to Mr. Kara options on
35,000 shares of Stamps.com stock in consideration of his ongoing assistance
with prosecution and enforcement of certain intellectual property rights as
recited in section 6.1, with a strike price set as the closing price on the date
of grant, which options shall vest in equal monthly amounts over 48 months, with
the first vesting occurring one (1) month after the grant date.  The grant date
of these options shall be the Effective Date, and the options shall expire ten
years from the grant date.  The options shall be administered by Stamps.com’s
then current third party stock option administrator(s) during the life of the
options.  Mr. Kara shall set up an account and accept the option grant
agreement, as required by other Stamps.com option recipients, with Stamps.com’s
then current third party stock option administrator before being able to
exercise any vested options.  Should Mr. Kara come into possession of any
material, non-public information, he will abide by Stamps.com’s Insider Trading
Policy.  Stamps.com shall provide instructions to Mr. Kara regarding the
administrative requirements and processes regarding the option grant, consistent
with the administrative requirements and processes Stamps.com requires of its
other option grant recipients, and such shall have such other terms as set forth
in the Stock Option Agreement attached hereto as Exhibit 2.
 
1

--------------------------------------------------------------------------------


 
1.2 The payments provided in Section 1.1 above, and totaling $5,500,000.00,
shall be made in United States Dollars by electronic wire transfer on or before
the dates due and owing to the account of Baker Botts L.L.P., ABA No. XXXXXXXXX,
Swift Code XXXXXXXX, J.P. Morgan Chase Bank, 712 Main, Houston, TX 77002,
Account No. XXXXXXXXXXX.  Kara hereby acknowledges and agrees that payment to
the third party account set forth above shall fulfill the payment obligations
under this Agreement regardless of any further allocation or distribution of
funds from that account.
 
2.           Dismissal of the Litigation
 
Within seven (7) days of the date on which Stamps.com makes the payments recited
in Section 1, KT and Stamps.com shall sign and Stamps.com shall file a
Stipulated Request for Dismissal with prejudice of all claims and counterclaims
asserted in the Litigation, with each Party to bear its respective costs,
expenses and attorneys’ fees for the Litigation.
 
3.           Assignment of KT Intellectual Property
 
KT shall, within seven (7) days of the date on which Stamps.com makes the
payments recited in Section 1, deliver to Stamps.com an Assignment with respect
to the IP Assets (defined below) in the form attached as Exhibit 1 in order to
sell, convey, assign, grant, transfer, set over and deliver to Stamps.com, free
and clear of any and all known liens, mortgages, pledges, security interests,
restrictions on title, prior assignments and claims of ownership or property
interest of every kind, nature or character (“Liens”), and Stamps.com shall
purchase, acquire and receive, through said Assignment, from KT, KT’s entire
right, title and interest, in and to the ‘179 Patent and the ‘575 Patent, as
well as all reissues, reexaminations, continuations, continuations-in-part,
divisionals, and foreign counterparts of those patents (collectively “the IP
Assets”).  KT shall take reasonable steps to avoid impairment of the value of
the assigned intellectual property rights prior to the date of the assignment,
and shall, within seven (7) days of the Effective Date, deliver the complete
files in its and its current patent counsel’s possession relating to the IP
Assets (including all materials in electronic and paper format, in the
possession of Kara and its counsel) to Stephen Sullivan, Esq., Convergent Law
Group LLP, 475 N. Whisman Rd., St. 400, Mountain View, California 94043.  KT
shall also take reasonable steps to effect the transfer of any files relating to
the IP Assets that are in the possession of prior patent counsel (including but
not limited to Fulbright & Jaworski L.L.P.) to Stamps.com, including but not
limited to providing written authorization for release of such files to
Stamps.com.
 
4.           Mutual Covenants Not to Sue
 
4.1.           Covenant by KT and Kara
 
Except as to such rights as may be created by this Agreement, concurrent with
the Effective Date, Kara and their Affiliates hereby covenant not to sue
Stamps.com or any of its Affiliates, officers, directors, agents, employees,
attorneys, customers and partners, if any, for a period of five (5) years for
infringement of any rights in intellectual property (including but not limited
to patents, trademarks, copyrights, and trade secrets), breach of any contracts
(other than this Agreement or any future agreement between any of Kara and/or
their Affiliates with Stamps.com), or any business-related torts under the law
of any state of the United States.  This covenant shall extend only to
activities of Stamps.com and activities of third parties resulting from,
involving or otherwise related to a relationship with Stamps.com (such as, by
way of example and not of limitation, a relationship of Affiliate, officer,
director, agent, employee, attorney, customer or partner of Stamps.com),
including but not limited to the use of any products or services offered or
provided by Stamps.com.  An “Affiliate” of a Party for the purpose of this
Agreement shall mean any person or entity now existing that directly or
indirectly controls, is controlled by or is under common control with a Party;
for this purpose, “control” means direct or indirect ownership of, or the right
to exercise, at least 40% of the voting power, or at least 40% of the ownership
interest representing the right to make binding decisions for the entity.
 
2

--------------------------------------------------------------------------------


 
4.2.           Covenants by Stamps.com
 
Except as to such rights as may be created by this Agreement, concurrent with
the Effective Date, Stamps.com and its Affiliates hereby covenant not to sue
Kara  for a period of five (5) years for (i) infringement of any rights in
intellectual property (including but not limited to patents, trademarks,
copyrights and trade secrets), breach of any contracts (other than this
Agreement or any future agreement between any of Stamps.com and/or its
Affiliates with Kara), or any business-related torts under the law of any state
of the United States, based on any acts by Kara that occurred on or before the
date of this Agreement, or (ii) any business-related torts under the law of any
state of the United States based on any acts that occur for a period of five (5)
years following the date of this Agreement.  For the avoidance of doubt, it is
understood and agreed that this covenant shall not extend to (i) such rights as
may be created by this Agreement, or (ii) any claims for infringement of any
intellectual property rights (including but not limited to patents, trademarks,
copyrights, and trade secrets) based on any acts that occur following the date
of this Agreement.
 
5.           Mutual General Releases
 
5.1.           General Release
 
Except as to such rights as may be created by this Agreement, concurrent with
the Effective Date, Kara and their Affiliates hereby release and forever
discharge Stamps.com, and all of its Affiliates, officers, directors, agents,
employees, attorneys, customers and partners, from any and all claims, losses,
debts, liabilities, demands, obligations, disputes, fees, controversies, costs,
expenses, damages, attorneys’ fees and costs, actions and causes of action,
whether known or unknown, that any of the releasing parties had or has prior to
or as of the date of this Agreement.  This release shall extend only to the
activities of Stamps.com and activities of third parties resulting from,
involving or otherwise related to a relationship with Stamps.com (such as, by
way of example and not of limitation, a relationship of Affiliate, officer,
director, agent, employee, attorney, customer or partner of Stamps.com),
including but not limited to the use of any products or services offered or
provided by Stamps.com.
 
3

--------------------------------------------------------------------------------


 
5.2.           General Release
 
Except as to such rights as may be created by this Agreement, concurrent with
the Effective Date, Stamps.com and its Affiliates hereby release and forever
discharge Kara, and all of their Affiliates, officers, directors, agents,
employees, and attorneys, from any and all claims, losses, debts, liabilities,
demands, obligations, disputes, fees, controversies, costs, expenses, damages,
attorneys’ fees and costs, actions and causes of action, whether known or
unknown, that any of the releasing parties had or has prior to or as of the date
of this Agreement.
 
5.3.           Waiver of Unknown Claims
 
The Parties understand the meaning and effect of California Civil Code § 1542
which provides:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
The Parties assume the risk of any and all unknown, unanticipated or
misunderstood defenses, claims, causes of action, contracts, liabilities,
indebtedness and obligations which are released by this Agreement and hereby
waive and release all rights and benefits which they might otherwise have under
California Civil Code § 1542.
 
6.           Representations and Warranties
 
6.1.           Assistance with Prosecution and Enforcement
 
Mr. Kara agrees, represents and warrants that he will provide Stamps.com with
reasonable cooperation and assistance, upon Stamps.com’s request and at
Stamps.com’s expense for out-of-pocket disbursements made in compliance with
Stamps.com’s then current Business Travel and Expense Reimbursement Policy
applicable to Stamps.com employees, which shall be made available to Mr. Kara
upon  request, in connection with the prosecution and enforcement of any patents
owned by Stamps.com on which he is named an inventor, including but not limited
to the case entitled Stamps.com v. Endicia, filed in the United States District
Court for the Central District of California, Case No. CV 06-7499 ODW (CTx), and
on appeal to the Federal Circuit, Case No. 2010-1328.  For avoidance of doubt,
such reasonable cooperation and assistance shall be provided upon reasonable
prior notice, and Mr. Kara’s obligation to provide such cooperation and
assistance shall cease upon the expiration of the last patent to expire that is
owned by Stamps.com and on which Mr. Kara is named as an inventor.  In the event
such assistance and cooperation requires Mr. Kara to dedicate more than ten (10)
business days in any given calendar year, then Mr. Kara shall be additionally
compensated at a rate of $187.50 an hour for such assistance and cooperation
under the terms of a mutually agreeable consulting agreement.
 
6.2.           Organization and Qualification
 
Each of Buyer and KT represents and warrants as to itself that such Party (i) is
a corporation duly organized, validly existing and in good standing under the
laws of the state of its incorporation, and has full corporate power and
authority to conduct its business as now conducted and to own, use, license and
lease its assets and properties including (in the case of KT) the IP Assets;
(ii) is duly qualified, licensed or admitted to do business and is in good
standing as a foreign corporation in each jurisdiction in which the ownership,
use, licensing or leasing of its assets and properties including (in the case of
KT) the IP Assets, or the conduct or nature of its business, makes such
qualification, licensing or admission necessary, except for such failures to be
so duly qualified, licensed or admitted and in good standing that could not
reasonably be expected to have a material adverse effect on that Party, taken as
a whole, or (in the case of KT) the IP Assets.
 
4

--------------------------------------------------------------------------------


 
6.3.           Authority of Seller Relative to this Agreement
 
Each Party represents and warrants that (i) it has full corporate or individual
power (as applicable) and authority to execute and deliver this Agreement and
the other agreements which are attached (or forms of which are attached) as
exhibits hereto (the “Ancillary Agreements”) to which that Party is a signatory,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby; (ii) the execution and delivery by
that Party of this Agreement and the Ancillary Agreements to which that Party is
a signatory and the consummation by that Party of the transactions contemplated
hereby and thereby, and the performance by that Party of its obligations
hereunder and thereunder, have been duly and validly authorized by all necessary
action by the board of directors of that Party or otherwise; (iii) this
Agreement and the Ancillary Agreements to which that Party is a party have been
or will be, as applicable, duly and validly executed and delivered by that Party
and, assuming the due authorization, execution and delivery hereof (and, in the
case of the Ancillary Agreements to which the other Party is a party, thereof)
by the other Party, each constitutes or will constitute, as applicable, a legal,
valid and binding obligation of that Party enforceable against that Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws relating to the enforcement of creditors'
rights generally and by general principles of equity.
 
6.4.           Authority of Kara and KT Relative to this Agreement
 
Each Party represents and warrants that no provision of this Agreement violates
any duties owed by that Party to any other Party or to any of their creditors or
shareholders, and that each signatory on behalf of that Party has the full legal
authority (including approval of any Board of Directors and if needed of its
shareholders) to enter into, execute and sign this Agreement in the name of and
on behalf of that Party, which shall thereupon be effective without the consent,
approval or joinder of any other party and that this execution will thereby bind
and obligate both that Party to the terms of this Agreement and be enforceable
against that Party, collectively or separately. In addition, KT and Mr. Kara
each represent and warrant to Stamps.com that (i) KT ceased normal and material
business operations in October 2000; (ii) there are no debts outstanding to any
creditors of KT or any other debt or other monetary obligations owed by KT to
any third party as of the Effective Date other than current liabilities which
will be satisfied in full from the settlement proceeds, (iii) KT properly
provided notice of all material terms of the Agreement (including but not
limited to the fact and amounts of the consideration paid to Mr. Kara and KT
specified in section 1.1 of this Agreement) to all its shareholders and
conducted an official KT meeting of shareholders to approve the Agreement; (iv)
the Agreement was properly approved by the shareholders of KT at such meeting;
(v) 82.45% of all shares of KT entitled to vote at the meeting of shareholders
voted in favor of approving the Agreement while only 67% of such vote was
required for approval; and (vi) 63.98% of the Series A preferred shares entitled
to vote at the meeting of shareholders voted in favor of approving the Agreement
while only 50% of such vote was required for approval.
 
5

--------------------------------------------------------------------------------


 
6.5.           Non-Assignment
 
Each Party represents and warrants that (i) it is the sole owner of all rights
and interest in and to all claims, demands, actions, cause or causes of action,
damages and losses and other matters which are the subject of or are related to
the Litigation or which are contemplated to be assigned or released by this
Agreement and (ii) it has not, prior to the Effective Date, assigned or
transferred or purported to assign or transfer any claims, demands, actions,
cause or causes of action, damages or losses which are the subject of or related
to the Litigation or which are contemplated to be released by this Agreement.
 
6.6           No Conflicts
 
Each Party represents and warrants that the execution and delivery by that Party
of this Agreement and any other agreements, instruments and documents to be
executed and delivered by that Party pursuant hereto do not, and the performance
and consummation by that Party of the transactions contemplated hereby and
thereby will not, conflict with or result in any breach or violation of or
default, termination, forfeiture or Lien under (or upon the failure to give
notice or the lapse of time, or both, result in any conflict with, breach or
violation of or default, termination, forfeiture or Lien under) any terms or
provisions of that Party's charter documents, each as amended, or any statute,
rule, regulation, judicial or governmental decree, order or judgment, to which
that Party is a signatory or to which that Party or (in the case of Kara) the IP
Assets are subject.
 
6.7           No Consent Required
 
No consent, authorization, approval, order, license, certificate or permit or
act of or from, or declaration or filing with, any foreign, federal, state,
local or other governmental authority or regulatory body or any court or other
tribunal to which that Party or (in the case of Kara) the IP Assets are subject
is required for the execution, delivery or performance by that Party of this
Agreement or any of the other agreements, instruments and documents being or to
be executed and delivered hereunder or in connection herewith or for the
consummation of the transactions contemplated hereby or thereby, other than
governmental filings with US and foreign authorities which are necessary to
effect the recordation of transfer as provided for herein of the IP Assets.
 
6.8           Solvency  
 
KT represents and warrants that (i) the transactions contemplated by this
Agreement will not render Seller insolvent; (ii) by entering into the
transactions contemplated by this Agreement Seller does not intend to incur, and
does not believe that it will incur, debts that will be beyond Seller's ability
to pay as such debts mature; and (iii) Seller is not entering into the
transactions contemplated by this Agreement or incurring any obligation pursuant
to this Agreement with the intent to hinder, delay, or defraud any creditor to
which Seller is indebted on or after the date hereof.
 
7.           Indemnity
 
KT and Mr. Kara hereby jointly and severally indemnify Stamps.com, and defend
and hold it harmless, from and against any and all claims, damages, liability,
judgments, settlements, loss, cost, and expense whatsoever (including, without
limitation, attorneys’ fees) incurred as a direct or indirect result of any
breach by either of KT or Mr. Kara, or any third party allegation of facts
evidencing a breach by either of KT or Mr. Kara, of any representation, warranty
or provision of this Agreement; provided, however, that Mr. Kara’s personal
obligations under this section for breaches or alleged breaches of KT (i) shall
be limited to breaches or alleged breaches involving duties or obligations owed
to shareholders or creditors of KT, (ii) shall be limited to only those breaches
or alleged breaches that occur within eighteen (18) months of the Effective Date
or are, within eighteen (18) months of the Effective Date, alleged to have
occurred and (iii) shall not exceed $250,000.  In the event that KT and/or Mr.
Kara assumes the defense of an action on behalf of Stamps.com, then they shall
have the right to retain counsel of their choice to represent Stamps.com in such
action and to control the defense of such action, provided further that neither
they nor such counsel as they shall engage to represent Stamps.com shall have
the authority to enter into a settlement or other resolution of such matter on
behalf of Stamps.com without Stamps.com’s express prior written consent.
 
6

--------------------------------------------------------------------------------


 
Stamps.com hereby indemnifies Kara, and defends and holds them harmless, from
and against any and all claims, damages, liability, judgments, settlements,
loss, cost, and expense whatsoever (including, without limitation, attorneys’
fees) incurred as a direct or indirect result of any breach by Stamps.com, or
any third party allegation of facts evidencing a breach, of any representation,
warranty or provision of this Agreement; provided, however, that Stamps.com’s
obligations under this section shall be limited to only those breaches or
alleged breaches that occur within six years of the Effective Date or are,
within six years of the Effective Date, alleged to have occurred.  In the event
that Stamps.com assumes the defense of an action on behalf of Kara, then it
shall have the right to retain counsel of its choice to represent Kara in such
action and to control the defense of such action, provided further that neither
Stamps.com nor such counsel as it shall engage to represent Kara shall have the
authority to enter into a settlement or other resolution of such matter on
behalf of Kara without Kara’s express prior written consent.
 
8.           Miscellaneous
 
8.1.           Neutral Interpretation
 
The provisions contained herein shall not be construed in favor of or against
any party because that party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code § 1654, are hereby specifically waived.  The terms of this Agreement were
negotiated at arm’s length by the Parties hereto.
 
8.2.           Severability
 
If any term or provision of this Agreement is determined to be illegal,
unenforceable, or invalid in whole or in part for any reason, such illegal,
unenforceable, or invalid provision or part thereof shall be stricken from this
Agreement, and such provision shall not affect the legality, enforceability or
validity of the remainder of this Agreement.
 
8.3.           Counterparts
 
This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original.  The counterparts shall constitute
one and the same Agreement.  Facsimile signatures shall have the same force and
effect as original signatures.
 
7

--------------------------------------------------------------------------------


 
8.4.           Modification
 
This Agreement may be modified or rescinded only by a writing signed by the
Parties.  The failure of a  Party to exercise any right or remedy provided by
this Agreement or by law shall not be a waiver of any obligation or right of the
Parties, nor shall it constitute a modification of this Agreement.
 
8.5.           Venue and Jurisdiction
 
For purposes of any litigation arising out of or related to this Agreement, the
Parties agree to exclusive jurisdiction of and venue in the federal or state
courts located in Los Angeles, California, and that California law applies to
all disputes arising out of or related to this Agreement or this matter without
regard to California law regarding conflicts of laws.  The prevailing party in
any such action shall be entitled to recover its litigation expenses, including
its reasonable attorneys’ fees.
 
8.6.           Integration Clause
 
This Agreement contains the entire agreement between the Parties relating to the
settlement and transactions contemplated hereby, and all prior or
contemporaneous agreements, understandings, representations, and statements,
whether oral or written, and whether by a party of such party’s legal counsel
are merged herein.  No modification, waiver, amendment, discharge, or change of
this Agreement shall be valid unless the same is in writing.
 
IN WITNESS WHEREOF the undersigned Parties have executed this Agreement as of
the dates indicated below.
 

 
Kara Technology Incorporated
         
Dated: _______________
By:
      Its:            
Stamps.com Inc.
         
Dated: _______________
By:       Its:                    
Dated: _______________
By:        
Salim Kara
 

 
8

--------------------------------------------------------------------------------


 
  Exhibit 1
 
PATENT ASSIGNMENT
 
This PATENT ASSIGNMENT (this "Assignment") is entered into is entered into by
Kara Technology Incorporated, a Texas corporation, having a place of business
located at 17 Bayview Forest Lane, Thornhill, Ontario, Canada L3T 7S4
("Assignor"), as assignor, in favor of Stamps.com Inc., a Delaware corporation
having a place of business located at 12959 Coral Tree Place, Los Angeles,
California 90066 ("Assignee"), as assignee, with reference to the following
facts and circumstances:
 
Assignor and Assignee have entered into that certain Settlement Agreement dated
_________________ , which, along with the promises contained herein, constitute
mutual consideration for the promises herein;
 
Assignor is the sole and exclusive owner of the Letters Patents and applications
shown on the attached Exhibit A, as well as all reissues, reexaminations,
continuations, continuations-in-part, divisionals, and foreign counterparts of
those patents, in the United States (hereinafter the "Patents").
 
Assignee desires to acquire, and Assignor desires to assign, Assignor's right,
title and interest in, to and under the Patents.
 
NOW, THEREFORE, to all whom it may concern, be it known that for good and
valuable consideration the receipt and adequacy of which is hereby acknowledged,
Assignor does hereby sell, assign, and transfer  to Assignee, its successors,
assigns, and legal representatives, the entire right, title and interest for the
United States and all foreign countries, in and to the Patents, to the end of
the term or terms for which the Patents are granted or may be reissued as fully
and entirely as the same would have been held and enjoyed by Assignor if this
assignment and sale had not been made; together with all claims for damages by
reason of past infringement of the Patents, with the right to sue for, and
collect the same for Assignee's own use and benefit and for the use and benefit
of Assignee's successors, assigns or other legal representatives.  Assignor
agrees to execute all rightful oaths, assignments, powers of attorney and other
papers; and to communicate to said Assignee, its successors, assigns, and
representatives, pursuant to reasonable requests and under reasonable
circumstances, all facts known to the undersigned relating to said Patents.
 
Assignor further warrants that it has not executed, and will not execute, any
agreements in conflict with or inconsistent with this assignment.
 
In testimony whereof, Assignor has caused this Assignment to be executed by its
officer(s) thereunto duly authorized.
 

 
ASSIGNOR

KARA TECHNOLOGY INCORPORATED
         
Dated:  ________________
By:
        Salim Kara       CEO  

 
9

--------------------------------------------------------------------------------


       
PROVINCE OF ONTARIO


CANADA
 
On _______________________, before me, GARY WISEMAN, Notary Public, personally
appeared SALIM KARA, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.
 
WITNESS my hand and official seal.
 
______________________________
Notary Public
 
10

--------------------------------------------------------------------------------


 
EXHIBIT A TO PATENT ASSIGNMENT



UNITED STATES ISSUED PATENTS


Title
 
Patent No.
 
Verifying the Authenticity of Printed Documents on Universally Available Paper
Stock
    6,505,179  
Verifying the Authenticity of Printed Documents
    6,735,575  

 
UNITED STATES PENDING PATENT APPLICATIONS


Serial No.
 
Filing Date
Title
PCT/US1999/027408
 
11/17/1999
Internet Purchase System
PCT/US2000/14347
 
05/24/2000
Verifying the Authenticity of Printed Documents on Universally Available Paper
Stock
PCT/US2000/035631
 
12/28/2000
System and Method for Hand Held Code Verification
11/431,162  
05/09/2006
Verifying the Authenticity of Printed Documents
90/009,682  
02/08/2010
Verifying the Authenticity of Printed Documents on Universally Available Paper
Stock
90/009,704  
04/29/2010
Verifying the Authenticity of Printed Documents

 
11

--------------------------------------------------------------------------------

